Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 
As filed, claims 265-276 and 278-291 are pending, wherein claims 278-291 are new; and claims 1-264 and 277 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 7/29/2022, with respect to claims 265-277, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claim 274 is withdrawn per amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 265-273 and 276 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application Publication No. WO2017/009437, hereinafter Pujol Onofre (see PTO-892 form mailed on 4/29/2021), as evidenced by “Pharmaceutical Salts”, hereinafter Berge; U.S. Patent Application Publication No. 2019/0047951, hereinafter Zhang; and “Polymorphs, Salts, and Cocrystals: What’s in a Name?”, hereinafter Aitipamula.  

Regarding claims 265-273 and 276:
Determining the scope and contents of the prior art:   
	Pujol Onofre, for instance, teaches the compound of siponimod (structure shown below) or pharmaceutically acceptable salt thereof that inhibit S1PR1.  Siponimod is currently under investigation for treating diseases like multiple sclerosis, according to evidentiary reference Zhang; and salts are considered solid forms, according to evidentiary reference Aitipamula.

    PNG
    media_image1.png
    230
    966
    media_image1.png
    Greyscale

(Pujol Onofre, pg. 64, lines 1-5)

    PNG
    media_image2.png
    283
    698
    media_image2.png
    Greyscale

(Pujol Onofre, pg. 65, first compound)

    PNG
    media_image3.png
    103
    322
    media_image3.png
    Greyscale
 (Zhang, paragraph 0003)

    PNG
    media_image4.png
    315
    493
    media_image4.png
    Greyscale

(Aitipamula, pg. 2148, Scheme 1)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned siponimod, Pujol Onofre, for instance, does not explicitly teach a hydrobromide salt, a maleate salt, a malonate, an edisylate salt or a tosylate salt of siponimod.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the pharmaceutically acceptable salt of the abovementioned siponimod to include hydrobromide, maleate, malonate, edisylate, or tosylate, as taught by the teaching of Pujol Onofre, which stated the following:


    PNG
    media_image5.png
    91
    679
    media_image5.png
    Greyscale

(pg. 66, lines 13-15)

    PNG
    media_image6.png
    125
    673
    media_image6.png
    Greyscale

(pg. 67, lines 1-4)

	The abovementioned teaching states that “pharmaceutically acceptable salt” means approved by a regulatory agency of the Federal or a state government generally recognized pharmacopeia for use in animals or humans, and evidentiary reference Berge, specifically Tables I and II of Berge, teaches hydrobromide, maleate, malonate, edisylate, or tosylate as one of the FDA-Approved Commercially Marketed Salts or one of the Non-FDA-Approved Commercially Marketed Salts.  

    PNG
    media_image7.png
    351
    723
    media_image7.png
    Greyscale

 (Berge, pg. 2, Table I)

    PNG
    media_image8.png
    357
    355
    media_image8.png
    Greyscale

(Berge, pg. 3, Table II)

	Because typical problems encountered in drug development includes insufficient solubility, etc., a person of ordinary skill in the art would be highly motivated to make the hydrobromide, maleate, malonate, edisylate, or tosylate salt of siponimod to increase the solubility of siponimod, especially when salt formation is a common known technique used by a person of ordinary skill in the art in order to increase solubility of any compound.  Accordingly, the instant claims are prima facie obvious.

Allowable Subject Matter
Claims 274, 275, and 278-291 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 265-273 and 276 are rejected.
Claims 274, 275, and 278-291 are objected.
Claims 1-264 and 277 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626